The policy provides that if it should lapse it may be reinstated upon written application by the insured and presentation of evidence of insurability satisfactory to the company. It is averred that the insured in his written application to reinstate the policy, in response to the question, "Within the past two years have you had any illnesses, diseases, or bodily injuries, or have you consulted or been treated by any physician or physicians?" answered "No," which answer it is averred was and is essentially false. The plaintiff joined issue on the averment that the insured had made the false response to the question contained in the application for reinstatement. As evidence in support of the issue was an admission by plaintiff's counsel "that the signature on each of the applications is the signature of Willie L. Tedder only."
The applications were put in evidence but there is no testimony that the particular typewritten response, "No" was upon the application when it was signed by the insured; *Page 659 
and the admission is as to the signature only, not as to what was in the application when signed by the insured. The answer "No" was not in the insured's handwriting, but is typed, and the person who attested the signature of the insured to the application was not called as a witness. Counsel for the plaintiff admitted that the signature on the application is "the signature of Willie L. Tedder only," and not that the particular response "No" was in the application when it was signed by Willie L. Tedder.
The peculiar terms of the admission by counsel for the plaintiff as to the signature of the insured on the application and the appearance of the response "No" in type on the application, reasonably should require a further showing that the answer "No" averred to be "essentially and materially false," was in fact made by the insured. Non constat when the insured signed the application for reinstatement the particular question was not answered at all on the application; and the certificate in the application made by the insured that the "answers are full, complete and true," was as to answers madeon the application by the insured when he signed it.
DAVIS, C. J ., and TERRELL, J., concur.